Citation Nr: 1213664	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-40 669	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lumbar spine. 

2.  Entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to November 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These issues were before the Board most recently in October 2008.  In its October 2008 decision, the Board found that the RO's rating reduction for degenerative disc disease and degenerative joint disease of the lumbar spine from 60 percent to 10 percent effective May 1, 2005, was improper.  The Board also found that that the RO's rating reduction for degenerative disc disease and degenerative joint disease of the cervical spine from 30 percent to 10 percent effective May 1, 2005, was improper.  The Board granted restoration of the Veteran's prior 60 percent and 30 percent ratings, respectively.  These issues also were remanded for further development consistent with the Board's decision.  

Notwithstanding the Board's October 2008 decision restoring the prior 60 percent and 30 percent ratings, the RO issued a January 2010 supplemental statement of the case (SSOC) in which it found that the prior rating reductions were proper.  This was error.  The Board clearly invalidated the prior rating reductions in its October 2008 decision.  This decision may not be the subject of review by the RO.  See Exxon Corp. v. United States, 931 F.3d 874, 877 (Fed. Cir. 1991) (noting that the law of the case doctrine requires a trial court to follow the rulings of an appellate court); Browder v. Brown, 5 Vet. App. 268 (1993) (questions settled on a former appeal of the same case are no longer open for review); see also M21-MR part I, subpart 5, section G, subsection 33(a) (Sept. 27, 2011) and M21-MR part III, subpart iv, section 2B, subsection 8(b) (August 3, 2011).  

Compliance with the Board's October 2008 decision by the RO is not discretionary, even in light of the Veteran's subsequent decision in August 2011 to withdraw his appeal.  Nor can any of the claims finally decided by the Board in its October 2008 decision be disturbed by subsequent RO rating action.  See generally 38 C.F.R. § 20.1100 (2011).  What remains in this case is for the RO/AMC to comply with and implement the terms of the Board's October 2008 decision to the extent that the Board restored the Veteran's prior 60 percent rating for degenerative disc disease of the lumbar spine and the prior 30 percent rating for degenerative disc disease of the cervical spine.  Consequently, the Board directs the RO to comply with its October 2008 decision and restore the Veteran's ratings for degenerative disc disease and degenerative joint disease of the lumbar and cervical spines to 60 percent and 30 percent, respectively. 
 

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1969 to November 1972.

2.  On August 8, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's request to withdraw his current appeal, the Board will address the erroneous SSOC issued by the RO in January 2010.  In that SSOC, the RO found that the prior rating reductions from 60 percent to 10 percent for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine and from 30 percent to 10 percent for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the cervical spine, each effective May 1, 2005, were proper.  This was clear error as the Board already had restored the 60 percent and 30 percent ratings, respectively, in its October 2008 decision.  See Board decision dated October 6, 2008; compare SSOC dated January 12, 2010.  The Board's October 2008 decision was not appealed to the United States Court of Appeals for Veterans Claims ("Court") and is now final.  See generally 38 U.S.C.A. §§ 7104, 7266.  Given the length of time that has elapsed since the Board's October 2008 decision, it is not clear why the RO has failed to comply with this decision restoring the 60 percent and 30 percent ratings for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine and for degenerative disc disease and degenerative joint disease of the cervical spine, respectively.  

As discussed above, it is well settled that final Board decisions must be complied with by the RO.  See, for example, M21-MR part I, subpart 5, section G, subsection 33(a) (Sept. 27, 2011) ("Regional offices (ROs) do not have the authority to overturn BVA decisions.") (emphasis in original) and M21-MR part III, subpart iv, section 2B, subsection 8(b) (August 3, 2011) (holding that Board decisions "are final and binding on Veterans Benefits Administration (VBA) decisionmakers" unless overruled by the Court).  The Board clearly invalidated the prior rating reductions in its October 2008 decision; this final Board decision may not be the subject of review by the RO.  Compliance with the Board's October 2008 decision by the RO is not discretionary, even in light of the Veteran's subsequent decision in August 2011 to withdraw his appeal.  Nor can any of the claims finally decided by the Board in its October 2008 decision be disturbed by subsequent RO rating action.  Id.; see also 38 C.F.R. § 20.1100 (2011).  It appears that the Veteran withdrew his current appeal in August 2011 with the knowledge that his prior disability ratings had been restored by the Board and that his previous disability compensation would be resumed by the RO without additional delay.  The fact remains that, in this case, the RO/AMC must comply with and implement the terms of the Board's October 2008 decision to the extent that the Board restored the Veteran's prior 60 percent rating for degenerative disc disease of the lumbar spine and the prior 30 percent rating for degenerative disc disease of the cervical spine.  Consequently, the Board directs the RO to comply with its October 2008 decision and restore the Veteran's ratings for degenerative disc disease and degenerative joint disease of the lumbar and cervical spines to 60 percent and 30 percent, respectively.

With respect to the Veteran's request to withdraw his current appeal, the Board also observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


